The Rules of the Commercial Division of the Supreme Court (22 NYCRR 202.70 [g]) rule 24 provide for a premotion conference to be held in nondiscovery disputes. The motion court’s part rule states that “[discovery disputes should first be addressed through a court conference prior to the filing of a motion.” Both rules further provide that a party’s failure to comply may result in the motion being held in abeyance until the court has the opportunity to conference the matter. Neither side requested a premotion conference prior to filing the motion and the cross motion. Based on this procedural failure, the court marked both the motion and the cross motion off calendar with leave to renew after plaintiffs’ compliance with the rules.* Rather than marking the motions off calendar, the motion court should have scheduled a conference and then decided the motions if the conference did not resolve the parties’ disputes (see generally Costigan & Co. v Costigan, 304 AD2d 464 [2003]). Although the parties have briefed the merits on this appeal, the motion court never ruled on the issues presented in the motion or the cross motion. Accordingly, the matter is remanded for the court to hold whatever conference it deems appropriate and, if any such conference does not resolve the disputes, to decide the discovery motion and the cross motion (see Barrett v Toroyan, 35 AD3d 278 [2006]).
The court did not improvidently exercise its discretion by refusing to transfer this case to Justice Bransten. The action before Justice Bransten (Briarpatch Ltd., L.P. v Geisler, index No. 603820/99) has no active defendants, and the instant case has been before the current Justice since 2007. Concur— Gonzalez, P.J., Tom, Andrias, Nardelli and Richter, JJ.

 Although the court’s order does not specifically reference the cross motion, it is apparent that the order covered both the motion and the cross motion.